IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 61 MAL 2016
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
ALBERT TROCHE, JR.,                        :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 23rd day of September, 2016, the Petition for Allowance of

Appeal and Application for Relief are DENIED.